Exhibit 10.5

 

CONVENTION DE TRANSACTION

 

ENTRE :

Manugistics Benelux S.A., société de droit belge, ayant son siége social rue du
Long Thier 33, 4500 Huy, Belgique

 

 

 

représentée par son Directeur Général, Monsieur Jean Marie Arnould

 

 

 

ci-aprés dénommée “Manugistics”,

 

 

ET :

Monsieur Jean-Claude Walravens, demeurant Route Gouvernementale 110, 1950
Kraainem, Belgique

 

 

 

ci-aprés dénommé “Monsieur Walravens”,

 

ci-aprés dénommés “les Parties” ;

 

IL EST PREALABLEMENT EXPOSE CE QUI SUlT :

 

Monsieur Walravens a, par contrat à durée indéterminée daté du lbr décembre
1999, été engagé par Manugistics à partir du 6 décembre 1999.

 

Manugistics a décidé, le 31 août 2005, de rompre le contrat de travail liant les
Parties moyennant le paiement d’une indemnité de préavis.

 

Les parties conviennent de conclure la présente convention par laquelle elles
entendent régler définitivement et irrévocablement les conditions et les
modalités de leur relation de travail et de la fin de cette relation de travail.

 

IL EST CONVENU CE QUI SUlT :

 

Article 1 – Convention de transaction

 

Les Parties conviennent expressément que la présente convention constitue une
transaction dans le sens de l’article 2044 du Code Civil.

 

Article 2 – Paiements à l’occasion de la rupture du contrat de travail

 

2.1

Dans les 10 jours suivant la signature de la présente convention, Manugistics
paiera, pour solde de tout compte, à Monsieur Walravens les montants suivants :

 

a)              le pécule de vacances de départ conformément aux dispositions
légales belges applicables ;

 

--------------------------------------------------------------------------------


 

b)             une indemnité compensatoire de préavis d’un montant brut de
12.384 EUR ; du montant de l’indemnité compensatoire de préavis sera déduit un
montant de 1204.74 EUR, à savoir le salaire du mois de septembre qui a été payé
indment par Manugistics ;

 

2.2

Manugistics s’engage à contacter immédiatement son secrétariat social afin de
calculer les montants nets correspondant aux montants bruts précités aprés
déduction des contributions de sécurite sociale et du precompte professionnel et
de préparer les documents soclaux, qui seront délivrés à Monsieur Walravens le
plus rapidement possible.

 

Article 3 – Contribution à l’assurance-groupe

 

Manugistics palera un montant égal à 11.500 EUR directement à
l’assurance-groupe, à condition que la compagnie d’assurance accepte un tel
paiement.

 

Article 4 – Voiture de société

 

Manugistics est d’accord sur le fait que Monsieur Walravens continue à utiliser
la voiture de société jusqu’au 30 mars 2007.

 

Manugistics continuera à payer l’essence de cette voiture de société, à
concurrence d’un montant de 416,66 EUR par mois.

 

L’assurance de la voiture est maintenue. En cas d’accident, Monsieur Walravens
s’engage à payer toute franchise due.

 

Article 5 – Droit à exercer les (( vested )) stock options pour le délai de ces
options

 

Monsieur Walravens peut continuer à exercer tous les stock options qui étalent
(( vested )) au moment de son licenciement, pour le délai de ces options.

 

Les stock options suivants étaient ((vested )) au moment du licenciement de
Monsieur Walravens :

 

 

 

 

 

NOMBRE DE ((VESTED AND

 

NUMERO DU PLAN

 

PRlX DES STOCK OPTIONS

 

EXERCISABLE)) STOCK OPTIONS

 

 

 

 

 

 

 

00011679

 

6,5450 USD

 

40,333

 

 

 

 

 

 

 

00011782

 

2,585 USD

 

2,250

 

 

 

 

 

 

 

009850

 

5,5155 USD

 

6,000

 

 

 

 

 

 

 

E0000017

 

5,55 USD

 

29

 

 

 

 

 

 

 

E0000018

 

5,55 USD

 

25,029

 

 

 

 

 

 

 

E0000368

 

5,55 USD

 

29

 

 

 

 

 

 

 

E0000820

 

5,55 USD

 

15,500

 

 

 

 

 

 

 

TR000692

 

3,98 USD

 

12,000

 

 

 

 

 

 

 

 

 

 

 

101,170

 

 

2

--------------------------------------------------------------------------------


 

Article 6 - Obligations de Monsieur Walravens

 

6.1

Monsieur Walravens s’engage à restituer à Manugistics tout le matériel, tous les
documents et autres objets appartenant à Manugistics ou au groupe dont
Manugistics fait partie, avant le [5 octobre 2005].

 

Cependant, Monsieur Walravens restituera la voiture de société au plus tard le
vendredi 30 mars 2007.

 

6.2

Dans le cadre de son emploi au sein de Manugistics, Monsieur Walravens a acquis
des informations confidentielles relatives aux activités de Manugistics, au
groupe dont Manugistics fait partie et à ses clients.

 

Monsieur Walravens observera et maintiendra la plus grande discretion concernant
les informations confidentielles dont il a pu avoir pris connaissance dans le
cadre de son contrat de travail et n’utilisera pas ces informations
confidentielles à son propre bénéfice ou au bénéfice d’une tierce partie et ne
communiquera aucune information confidentielle à des personnes non autorisées.

 

6.3

Monsieur Walravens s’engage à s’abstenir de tout acte de concurrence déloyale
et/ou de complicité a de tels actes à I’égard de Manugistics.

 

Article 7 – Renonciation aux droits par Monsieur Walravens

 

Suite à la signature de la présente convention, et moyennant I’exécution des
obligations sous celle-ci, Monsieur Walravens reconnait qu’il a été entierement
indemnisé en ce qui concerne tous les droits quels qu’ils soient, provenant ou
résultant, directement ou indirectement, de son emploi auprès de Manugistics
et/ou de la fin de cet emploi et/ou de son emploi auprés de toute autre société
du groupe dont fait partie Manugistics.

 

Monsieur Walravens renonce, de manière irrévocable et inconditionnelle, à toutes
les demandes et droits qu’il peut faire valoir, sous les lois de n’importe
quelle juridiction, à l’égard :

 

(a) de Manugistics, de ses directeurs et/ou employés et/ou ;

(b) d’autres sociétés du groupe dont fait partie Manugistics, de leurs
directeurs et/ou employés;

 

quelle que soit la nature de ces droits et actions, connus ou inconnus au moment
de la signature du présent contrat, et qui résultent, directement ou
indirectement, de son emploi auprès de Manugistics et/ou de toute autre société
du groupe dont fait partie Manugistics et/ou de la fin de cet emploi.

 

Article 8 – Renonciation

 

Les parties renoncent à se prévaloir de toute erreur de fait ou de droit et de
toute omission relative à I’existence ou à l’étendue de ces droits.

 

3

--------------------------------------------------------------------------------


 

Article 9 - Confidentialité du règlement

 

Les parties s’engagent à ne pas dévoiler ou discuter la nature et le contenu de
la présente convention ou de ses négociations, sauf pour exercer leurs droits
inclus ou, le cas échéant, lorsqu’ une révélation est exigée par le droit
applicable.

 

Article 10 - Convention unique entre les parties

 

La présente convention constitue I’entière convention entre parties et se
substitue à toute convention antérieure, à toute proposition orale ou écrite
ainsi qu’à toute négociation, conversation ou discussion entre les Parties.

 

Monsieur Walravens reconnaît ne pas avoir été induit à signer la présente
convention par des promesses ou des déclarations, orales ou écrites, qui ne sont
pas expressement incluses dans la présente convention.

 

Article 11 - Droit applicable

 

La présente convention est soumise aux lois belges. Tout litige sera soumise aux
juridictions belges.

 

*   *   *

 

Fait le 5 octobre 2005, à Bruxelles, en deux originaux, chacune des parties
reconnaissant avoir reçu son exemplaire.

 

 

 

lu et approuvé

 

 

 

 

/s/ Jean Marie Amould

 

/s/ Walravens

 

Pour Manugistics (*)

Monsieur Walravens (*)

Jean Marie Amould

 

Directeur Général

 

 

--------------------------------------------------------------------------------

(*) La signature des parties doit étre précédée des termes “lu et approuvé”.
Veuillez parapher chaque page.

 

4

--------------------------------------------------------------------------------


 

DRAFT SETTLEMENT AGREEMENT

FOR TRANSLATION PURPOSES ONLY

 

29 September 2005

 

TERMINATION AGREEMENT

 

BETWEEN    :

Manugistics S.A. a company duly incorporated under the laws of Belgium, having
its principal place of business at [                        ];

 

 

 

Represented by [Mrs/Mr         ], in [her/his] capacity of
[                   ]:

 

 

 

Hereinafter referred to as “Manugistics”;

 

 

AND               :

Mr Jean-Claude Walravens, residing at Clos Manuel n 11, 1150-Brussels (Belgium);

 

 

 

Hereinafter referred to as “Mr Walravens”,

 

Hereinafter jointly referred to as “the Parties”;

 

WHEREAS:

 

Manugistics and Mr Walravens have entered into an employment relationship for an
indefinite duration on 6 December 1999, formalised in a written employment
contract on 1 December 1999.

 

Manugistics decided to terminate the employment contract of Mr Walravens on 31
August 2005 through payment of an indemnity in lieu of notice.

 

The Parties hereto have entered into this agreement in order to settle any and
all issues concerning and/or relating to the employment relationship of Mr
Walravens and the termination thereof.

 

IN HAS BEEN AGREED AS FOLLOWS:

 

Article 1- Settlement agreement

 

Parties expressly agree that this agreement is a settlement agreement in the
sense of article 2044 of the Belgian Civil Code.

 

1

--------------------------------------------------------------------------------


 

Article 2 - Payments at the end of employment relationship

 

2.1.

At the occasion of the termination of the employment contact between Manugistics
and Mr Walravens , and within [                 ] days following the signing of
the present agreement, the following amounts will be paid to Mr Walravens ;

 

(a)                                  leave vacation pay in accordance with the
applicable Belgian law provisions;

 

(b)                                 an Indemnity in lieu of notice, i.e. a gross
amount of 12,384 EUR: from this indemnity in lieu of notice will be deducted an
amount of [               ] EUR, i.e. salary for September 2005 that Manugistics
paid to Mr Walravens by mistake;

 

2.2.

Manugistics will immediately instruct its payroll office to calculate the net
amounts corresponding to the abovementioned gross amounts taking into account
tax withholdings and mandatory social security contributions and to prepare the
social documents which will be delivered to Mr Walravens without delay.

 

Article 3 - Payment to the group insurance

 

Manugistics will pay an amount of 11,500 EUR directly to the group insurance,
provided the insurance company accepts such payment.

 

Article 4 - Company car

 

Manugistics agrees that Mr Walravens can continue to use his company car untill
30 March 2007.

 

Mr Walravens is entitled to fuel for his company car to the amount of 416.66 EUR
per month.

 

The Insurance for the company car is continued in case of an accident, Mr
Walravens is liable to personally expense any franchise that might be due.

 

Article 5 - Rights to exercise vested stock options for the term of the options

 

Mr Walravens is entitled to exercise all stock options that were vested at the
time of termination of his employment contract, for the term of these options.

 

The following stock options were vested at the time of termination of the
employment contract:

 

 

 

 

 

AMOUNT OF VESTED AND

 

STOCK OPTION PLAN NUMBER

 

STOCK OPTION PRICE

 

EXERCISABLE STOCK OPTIONS

 

 

 

 

 

 

 

00011679

 

6,5450 USD

 

40,333

 

 

 

 

 

 

 

00011782

 

2,585 USD

 

2,250

 

 

 

 

 

 

 

009850

 

5,5155 USD

 

6,000

 

 

 

 

 

 

 

E0000017

 

5,55 USD

 

29

 

 

 

 

 

 

 

E0000018

 

5.55 USD

 

25029

 

 

 

 

 

 

 

E0000368

 

5,55 USD

 

29

 

 

 

 

 

 

 

E0000820

 

5,55 USD

 

15,500

 

 

 

 

 

 

 

TR000692

 

3,98 USD

 

12,000

 

 

 

 

 

 

 

 

 

 

 

101,170

 

 

2

--------------------------------------------------------------------------------


 

Article 6 – Obligations of Mr Walravens

 

6.1

No later than [                         ], Mr Walravens will have returned or
will return to Manugistics all material, documents and goods, belonging to
Manugistics.

 

However, the company car will be returned to Manugistics [Belgium/France] no
later than Friday 30 March 2007.

 

6.2

In the light of his employment with Manugistics, Mr Walravens has acquired
confidential information regarding the activities of Manugistics, the group
which Manugistics belongs and its clients.

 

Mr Walravens shall keep and shall hold in confidence all confidential
information of which he may have had knowledge at the occasion of his employment
and will not use this confidential information for his own or any third party’s
benefit and will not communicate any confidential information to a
non-authorized person.

 

6.3

Mr Walravens will not participate in unlawful competition and/or complicity to
such acts towards Manugistics.

 

Article 7 – Waiver of rights by Mr Walravens

 

As a result of the conclusion of this Agreement, and subject only to the
performance by Manugistics of its obligations under this agreement, Mr Walravens
recognises that he is fully indemnified concerning all rights whatsoever
directly or indirectly arising out of, resulting from or associated with his
employment agreement and the termination thereof with Manugistics and/or against
any other company belonging or having belonged to the Manugistics group.

 

Mr Walravens hereby irrevocably and definitively waives and puts an end to any
and all claims, rights, proceedings or remedies whatsoever against:

 

(a)                                  Manugistics, its directors or employees,
and/or;

 

(b)                                 any other company of the group to which
Manugistics belongs, or directors or employees thereof;

 

whether outstanding, accruing or contingent, resulting, directly or indirectly,
from its employment with Manugistics or any other company of the group to which
Manugistics belongs, and the termination thereof.

 

3

--------------------------------------------------------------------------------


 

Article 8 – Renunciation

 

Parties moreover renounce to invoke any factual or legal error or any omission
concerning the existence or the extent of their rights.

 

Article 9 - Confidentiality of the settlement agreement

 

Parties will not disclose or discuss the nature and contents of this agreement,
nor of the negotiations having lead to this agreement, except to exercise their
respective rights contained herein or if disclosure is required under applicable
law.

 

Article 10 - Sole agreement between Parties

 

This agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof, and supersedes all previous agreements as well as all
proposals, oral or written, and all negotiations, conversations or discussions
hereto between the parties related to this agreement.

 

Mr Walravens acknowledges that he has not been induced to enter into this
agreement by any promises or statements, oral or written, not expressly
contained herein.

 

Article 11 - Applicable law

 

This agreement will be governed and controlled in accordance with Belgian law. 
Any controversy or claim arising out of or relating to this agreement or the
breach thereof, shall be brought before the courts of Belgium.

 

Executed at [               ], on [     ] 2005, in two original counterparts,
each party acknowledging having received its counterpart.

 

 

For Manugistics (*)

Mr Walravens (*)

[name and function]

 

 

--------------------------------------------------------------------------------

(*)                                 The signatures must be preceded by the
hand-written words “read and approved”.  Please sign with your initials on every
page.

 

4

--------------------------------------------------------------------------------